Citation Nr: 0941917	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-04 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.  

2.  Entitlement to service connection for vision loss.  

3.  Entitlement to service connection for blood clots.  

4.  Entitlement to service connection for a heart disability, 
to include as secondary to blood clots.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen a claim for service connection for a right ankle 
disability and denied service connection for vision loss, 
blood clots, and a heart disability, to include as secondary 
to blood clots.  The Veteran testified before the Board in 
February 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  Additionally, as the issue of 
entitlement to service connection for a heart disability may 
be inextricably intertwined with the other issues on appeal, 
this issue will be held in abeyance pending the completion of 
the REMAND.


REMAND

Additional development is needed prior to further disposition 
of the claims.

It appears that VA may not have obtained a complete copy of 
the Veteran's service medical records, and additional service 
medical records may be outstanding.  The Veteran has reported 
that he was hospitalized for ten days and received treatment 
for blood clots in his right leg in April 1967.  He reported 
that he was treated in Elmendorf Air Force Base in Alaska and 
that his discharge from service was delayed as a result of 
that hospitalization.  It is not clear whether the existing 
records constitute a complete copy of the Veteran's service 
medical records.  Because information sufficient to allow for 
a search of those records is available, and those records may 
be useful in deciding the Veteran's claim, an attempt to 
obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2009); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
right ankle disability, the pertinent statute and regulations 
require that VA examine the bases for the prior denial and 
notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
Veteran has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection.  On 
remand, the Veteran should be so notified.  

With respect to the issues of entitlement to service 
connection for vision loss and blood clots, VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The Veteran currently suffers from decreased vision 
and deep venous thrombophlebitis in the right leg, but it 
remains unclear whether these disabilities are related to his 
period of service.  

Refractive error of the eyes is not a disability for VA 
purposes.  Accordingly, a disorder which is not a disability 
for VA purposes cannot be service-connected, absent evidence 
of aggravation by superimposed disease or injury.  38 C.F.R. 
§§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); 
Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 
8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 
Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 
Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 
Fed. Reg. 6257 (2000).  The Veteran's vision loss in this 
case therefore cannot be service-connected absent evidence of 
aggravation.  A May 1963 enlistment examination shows that 
the Veteran's uncorrected distant and near vision in both 
eyes was 20/20.  On separation examination in April 1967, the 
Veteran's uncorrected distant vision was 20/50 in the right 
eye and 20/25 in the left eye.  His uncorrected near vision 
was 20/70 in the right eye and 20/25 in the left eye.  It 
appears that the Veteran experienced a decrease in visual 
acuity during his period of service.  In order to make an 
accurate assessment of the Veteran's entitlement to service 
connection for his vision loss, it is necessary to have a 
medical opinion based upon a thorough review of the record 
that determines whether the Veteran's visual disability first 
manifested itself during service or if the decrease in visual 
acuity during service represented a permanent worsening 
beyond the natural progress of the disease.  The Board thus 
finds that an examination and opinion addressing the etiology 
of this disorder is necessary in order to fairly decide the 
merits of the Veteran's claim.  

The Veteran contends that he was hospitalized for ten days 
and received treatment for blood clots in his right leg in 
April 1967 during his period of service.  Post-service 
private medical records dated from November 1989 to January 
1990 show that the Veteran was hospitalized for deep venous 
thrombophlebitis in the right leg.  In order to make an 
accurate assessment of the Veteran's entitlement to service 
connection for his disability, it is necessary to have a 
medical opinion discussing the relationship between his 
disability and his treatment for blood clots in the right leg 
during service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion is 
necessary in order to fairly decide the merits of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center furnish all available 
service medical records for the 
Veteran's service in the United States 
Air Force, for the period of May 1963 
to April 1967, to include any treatment 
the Veteran received at Elmendorf Air 
Force Base in Alaska.  Specifically, 
records of a hospitalization at 
Elmendorf Air Force Base in Alaska in 
April 1967 should be sought.  If any of 
the records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain 
medical records should be fully 
documented, and the facilities must 
provide a negative response if records 
are not available.

2.  Send the Veteran notice under 
38 U.S.C.A. § 5103(a) that (1) notifies 
him of the evidence and information 
necessary to reopen the claim for service 
connection for a right ankle disability 
and describes what new and material 
evidence is under the current standard; 
and (2) notifies him of what specific 
evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial, 
such as an opinion relating any current 
right ankle disability to his service, to 
an event or injury in service, or to a 
service-connected disability.

3.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran's vision loss is related to his 
period of service.  The claims folder 
should be reviewed by the examiner and 
that review should be noted in the 
examination report.  Specifically the 
examiner should provide the following 
information:

a)  Did the Veteran's current vision 
loss first manifest itself during 
service?  The examiner should 
comment upon the service medical 
records showing 20/20 vision upon 
entry to service and 20/50 and 20/25 
vision upon separation from service.

b)  If not, did the decrease in the 
Veteran's visual acuity during 
service represent a permanent 
worsening of refractive error beyond 
the natural progress of the disease?

4.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
blood clot disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current blood clot disability is 
related to the Veteran's in-service 
treatment for blood clots in the right 
leg in April 1967 or to any other 
incident of service.  The examiner must 
consider lay statements regarding in-
service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made reviewed in conjunction 
with the examination and the 
examination report should note that 
review.  

5.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

